Citation Nr: 1215066	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  04-24 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from June 2003 and December 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2007 and November 2010, the Board remanded these claims for additional development.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a low back disorder, to include as secondary to service-connected disabilities and entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

First, the Board finds the issue of entitlement to service connection for hypertension, to include as secondary to service-connected disabilities, must be remanded to ensure compliance with previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the issue was previously remanded in August 2007 and November 2010.  The Veteran was afforded an examination to determine the etiology of his claimed hypertension.  The examiner was asked to specifically address the Veteran's contention that he had elevated glucose levels and was borderline diabetic prior to being diagnosed with diabetes as suggested by the September 1970 service treatment record ("rule out diabetes") and July 1994 lab test result indicating an elevated glucose level and to provide an opinion as to whether there was a 50 percent or better probability that the Veteran's hypertension was caused by or aggravated by his diabetes mellitus type II and atherosclerotic cardiovascular disease.  The examiner was also asked to specifically address the August 2003 letter by Dr. J.G. as well as the June 2004 letter by Dr. H.S. included in the claims folder.

The Veteran was afforded a VA examination in January 2011.  The examiner offered an opinion regarding the relationship between the Veteran's hypertension and diabetes, but did not offer an opinion regarding the possible relationship between the Veteran's hypertension and atherosclerotic cardiovascular disease.  Additionally, the examiner did not specifically address the Veteran's contention that he had elevated glucose levels and was borderline diabetic prior to being diagnosed, nor did he specifically address the August 2003 or June 2004 letters.  The Board finds a remand is necessary to address these issues.  Furthermore, the Board notes the Veteran has been granted service connection for posttraumatic stress disorder (PTSD).  See November 2010 rating decision.  The Veteran has now advanced additional theories of entitlement.  In a March 2012 statement, the Veteran's representative indicated that the Veteran is also claiming hypertension as secondary to his PTSD.  As such, a remand is necessary to obtain a medical opinion regarding the possible relationship between the Veteran's hypertension and his service-connected PTSD.

In regard to the Veteran's claimed low back disorder, the January 2011 examiner noted that the "c-file did not show any documentation to support this claim of low back problem during active service" and that a statement from a review officer indicated that "service medical records were negative for complaints of back pain."  The Board, however, instructed that "[t]he examiner should presume that the Veteran experienced low back pain from loading heavy artillery into weapons in service and should consider the Veteran's contention that his back pain since service is related to the in-service back pain."  Also, service treatment records do reflect a complaint of low back pain in March 1970 with an assessment of mild muscle strain.  In addition, the Veteran has now advanced additional theories of entitlement.  The Board notes the Veteran's representative has submitted a statement indicating the Veteran is also claiming his low back disorder is secondary to his service-connected peripheral neuropathy of the bilateral lower extremities and/or his service-connected PTSD.  See March 2012 statement.  The Veteran's representative stated that the Veteran's bilateral neuropathy might have caused an altered gait, which has caused or aggravated his low back disorder.  Additionally, the Veteran submitted a medical article indicating that studies have found that people with PTSD are more likely to experience arthritis and other health problems.  See "PTSD and Physical Health" March 2012.  As a result, the Board finds a remand is necessary to obtain medical opinions regarding the possible relationship between the Veteran's low back disorder and his service-connected bilateral peripheral neuropathy of the lower extremities and/or PTSD.

Finally, all updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to identify any providers who treated him for any symptoms of his hypertension and low back disorder.  He must also complete an authorization (VA Form 21-4142) for each non-VA provider. 

After obtaining any necessary authorizations, request copies of any outstanding treatment records not already included in the record.

All requests and all responses, including negative responses, should be documented, and all records received must be associated with the claims file. 

If any records cannot be obtained after making reasonable efforts, the Veteran should be notified of the missing records, and the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allowed an appropriate time to provide any such records.

2.  Thereafter, forward the entire claims file to the individual who conducted the January 2011 VA examinations concerning hypertension and a low back disorder, respectively, for an addendum opinion as set forth below.  If the prior VA examiner is not available, forward the entire claims file to another appropriate medical professional for a response to the following questions.  If deemed necessary by the examiner, afford the Veteran a VA examination for his low back and hypertension.  The entire claims file, including a copy of this remand, should be made available to the examiner, and a review of the claims file should be noted in the respective reports.  

(a) With respect to the claimed hypertension, the examiner should respond to the following: 

(1)  Is it at least as likely as not (i.e. 50 percent or greater) that the Veteran's currently diagnosed hypertension is (i) causally or etiologically related to service or (ii) proximately due to, caused by, or aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] the service connected diabetes mellitus?

The examiner should provide a thorough discussion of the Veteran's medical history as it pertains to hypertension in the examination report, and specifically address the Veteran's contention that he had elevated glucose levels and was borderline diabetic prior to being diagnosed with diabetes mellitus as suggested by the September 1970 service treatment record ("rule out diabetes") and July 1994 lab test result indicating an elevated glucose level in rendering the opinion regarding whether hypertension is etiologically related to service or caused or aggravated by his service-connected diabetes mellitus.  

The examiner should also specifically address the August 2003 letter by Dr. J.G. as well as the June 2004 letter by Dr. H.S. included in the claims folder.

(2)  Is it at least as likely as not (i.e. 50 percent or greater) that the Veteran's currently diagnosed hypertension is proximately due to, caused by, or aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] his service-connected atherosclerotic cardiovascular disease?

(3)  Is it at least as likely as not (i.e. 50 percent or greater) that the Veteran's currently diagnosed hypertension is proximately due to, caused by, or aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] his service-connected PTSD?

(4)  The examiner should also discuss the medical article, "PTSD and Physical Health" indicating that people with PTSD are more likely to experience heart-related problems and disease.

(5)  Concerning all of the above questions, a complete rationale must be provided for any opinion offered, which should be based on all lay and medical evidence of record.  If a requested opinion cannot be offered without resorting to speculation, the examiner should so state, and explain why.

(b) With respect to the Veteran's low back disorder, the examiner should respond to the following: 

(1)  The examiner should presume that the Veteran experienced low back pain from loading heavy artillery into weapons in service, should consider the Veteran's contention that his back pain since service is related to the in-service back pain, and should consider the service treatment record that reflects a complaint of low back pain in March 1970 with an assessment of mild muscle strain, and comment as to whether it remained his opinion that "[i]t is highly unlikely that herniated disk incurred during active service, that is 1969, to have progressed for 24 years not requiring attention and surgery for that prolonged period of time."

(2)  Is it at least as likely as not (probability of 50% or more) that the Veteran's low back disorder is proximately due to, caused by, or aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] his service-connected peripheral neuropathy of the bilateral lower extremities?  In so opining, the examiner is to consider the theory that the back disorder was caused or aggravated by an altered gait on account of the peripheral neuropathy.

(3)  Is it at least as likely as not (probability of 50% or more) that the Veteran's low back disorder is proximately due to, caused by, or aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] his service-connected PTSD?

(4)  The examiner should also discuss the medical article, "PTSD and Physical Health" indicating that people with PTSD are more likely to experience arthritis.

(5)  A complete rationale must be provided for any opinion offered, which should be based on all lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, the examiner should so state, and explain why.

3.  The AOJ/AMC should review the examination reports and determine whether it is in compliance with these remand directives.  If it is not, return the case to the examiner for further opinion or examination, as appropriate.

4.  After completing any further development as may be indicated by any response received, readjudicate the Veteran's claims based on all evidence of record.  

If the claims remain denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, which addresses all relevant law and all evidence associated with the file since the last SSOC.  

Allow an appropriate time for response.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


